Citation Nr: 0722777	
Decision Date: 07/26/07    Archive Date: 08/06/07

DOCKET NO.  02-13 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, including post-traumatic stress disorder (PTSD) 
secondary to military sexual trauma (MST) and depression 
secondary to a service-connected skin disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel



INTRODUCTION

The veteran had active service from June 1981 to June 1984 
and from December 1984 to January 1986.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a July 2001 rating decision of the Philadelphia, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The veteran initially claimed 
entitlement to service connection for depression, including 
as secondary to his service-connected skin disorder.  In 
February 2002, after issuance of the statement of the case 
(SOC), he also asserted he was sexually assaulted.  So the RO 
considered his claim for an acquired psychiatric disorder to 
include the alleged assault and also denied 
service connection on that alternative basis.

In October 2004, the veteran asked for a videoconference 
hearing before the Board.  See 38 C.F.R. § 20.700(e) (2006).  
But in a July 2006 response to the RO's request for this 
preference in writing, he withdrew his request for a hearing.  
See 38 C.F.R. §§ 20.702(e), 20.704(e) (2006).

The veteran also perfected an appeal of a claim for an 
increased rating for his service-connected skin disorder.  In 
a June 2004 rating decision during the pendency of the 
appeal, however, a local Decision Review Officer at the RO 
granted an increase from 30 to 60 percent.  And in an August 
2004 Appeal Status Election Form, the veteran informed the RO 
that the increase to the 60-percent level satisfied his 
appeal of that issue, and he withdrew his claim for a higher 
rating.  Thus, that issue is no longer before the Board.  See 
38 C.F.R. § 20.204 (2006).

Additional development of the evidence is required before 
determining whether the veteran is entitled to service 
connection for depression secondary to his already service-
connected skin disorder.  So the Board is remanding this 
component of the claim to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required.  The Board, however, will go 
ahead and decide whether he is entitled to service connection 
for PTSD based on the alleged MST.


FINDINGS OF FACT

1.  The RO notified the veteran of the evidence needed to 
substantiate his claim, including apprising him of whose 
responsibility - his or VA's, it was for obtaining the 
supporting evidence, and fulfilled the duty to assist him in 
developing that evidence.

2.  The most probative medical and other evidence of record 
does not show the veteran has PTSD as a result of sexual 
trauma in service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304(f) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
redefined VA's duties to notify and assist the veteran in the 
development of a claim.  The VCAA was codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, and the 
implementing VA regulations were codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a).



The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, including apprising him of the evidence VA will 
attempt to obtain and the evidence he is responsible for 
providing.  He also must be given an opportunity to submit 
any relevant evidence in his possession.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).

These notice requirements apply to all five elements of a 
service connection claim:  1) veteran status, 2) existence of 
a disability, 3) a connection between the veteran's service 
and the disability, 4) degree of disability, and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), aff'd sub nom.  Hartman v. Nicholson, 
No. 2006-7303 (Fed. Cir. Apr. 5, 2007).  To the extent 
possible, the notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II).  However, the VCAA notice requirements 
may be satisfied if any errors in the timing or content of 
the notice are not prejudicial to the claimant.  Id.; 
see also Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), 
reversed and remanded, 444 F.3d 1328 (Fed. Cir. 2006), 
affirmed, 20 Vet. App. 537 (2006); and Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as in a statement of the case (SOC) or 
supplemental SOC (SSOC), is sufficient to cure a timing 
defect).

Any error in the provision of VCAA notice, concerning any 
element of the claim, is presumed to be prejudicial and must 
be rebutted by VA by showing the error is harmless.  Sanders 
v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).

In this particular case at hand, a January 2003 RO letter 
provided notice to the veteran regarding what information and 
evidence was needed to substantiate his claim for service 
connection, as well as what information and evidence he 
needed to submit, what information and evidence would be 
obtained by VA, and the need for him to advise VA of or to 
submit any further evidence that was relevant to his claim.  
A separate January 2003 RO letter also specifically addressed 
the information and evidence needed to support a claim for 
PTSD predicated on MST.  That letter specifically asked the 
veteran about alternative sources of evidence that might 
support his claim, that is, other than just his service 
records.  See 38 C.F.R. § 3.304(f)(3); Forcier v. Nicholson, 
19 Vet. App. 414, 422 (2006).

The RO did not, however, send the veteran VCAA notice prior 
to initially adjudicating his claim in the July 2001 rating 
decision at issue.  And neither of the January 2003 letters 
informed him how a downstream disability rating and effective 
date are assigned and the type of evidence impacting those 
downstream determinations.  He also did not receive this 
notice prior to certifying his appeal to the Board.  See 
Dingess/Hartman, supra.  But that was nonprejudicial because 
he has meaningfully participated in the adjudication of his 
claim throughout the course of his appeal.  See Sanders, 
supra; Washington v. Nicholson, No. 03-773 (U.S. Vet. App. 
May 4, 2007).  Also, the Board is denying his underlying 
claim for service connection, so the downstream disability 
rating and effective date elements of his claim are moot.

Consider also that the veteran acknowledged receipt of the 
VCAA letters, and he completed and returned the questionnaire 
specifically tailored to address claims based on MST, as well 
as several written statements in support of his claim 
(VA Forms 21-4138) that discussed his assertions.  Thus, not 
only does the file reflect that he consistently had the 
opportunity to meaningfully participate in the adjudication 
of his claim, he in fact availed himself of that opportunity 
throughout the appeal period.  See Washington, slip opn at 5.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of his 
service medical and personnel records and post-service 
medical records and examination reports, his personal 
submissions, VA outpatient treatment records from the 
facilities he identified, and the records concerning his 
receipt of benefits administered by the Social Security 
Administration (SSA).



In summary, the VCAA's provisions have been considered and 
complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to him.  Any error in 
the sequence of events or content of the notice is not shown 
to have any effect on the case or to cause injury to him.  
Thus, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

Applicable Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Evidence of 
continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

Service connection for PTSD, in particular, requires medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) (i.e., DSM-IV); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f); Cohen v. 
Brown, 10 Vet. App. 128 (1997).

If, however, the veteran did not serve in combat, or if the 
claimed stressor is not related to combat, as is the case 
her, there must be independent evidence to corroborate the 
veteran's statement as to the occurrence of the claimed 
stressor.  See Doran v. Brown, 6 Vet. App. 283, 288-89 
(1994).  The veteran's testimony alone cannot, as a matter of 
law, establish the occurrence of a non-combat stressor.  See 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Furthermore, 
an opinion by a medical health professional based on a post-
service examination of the veteran cannot be used to 
establish the occurrence of a stressor.  See Moreau v. Brown, 
9 Vet. App. 389, 395-96 (1996).  Corroboration does not 
require, however, "that there be corroboration of every 
detail including the appellant's personal participation in 
the identifying process."  Suozzi v. Brown, 10 Vet. App. 307, 
311 (1997).

There are special considerations for PTSD claims predicated 
on a sexual assault.  The pertinent regulation, 38 C.F.R. § 
3.304(f)(3), provides that if PTSD is based on a personal 
assault in service, evidence from sources other than the 
veteran's service records may corroborate his account of the 
stressor incident.  Examples of such evidence include, but 
are not limited to:  records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
38 C.F.R. § 3.304(f)(3).

Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to:  a request for a transfer to another military 
duty assignment; deterioration in work performance, substance 
abuse, episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes. Id.  VA will not deny a PTSD claim 
that is based on in-service personal assault without first 
advising the claimant that evidence from sources other than 
the veteran's service records or evidence of behavior changes 
may constitute credible
supporting evidence of the stressor and allowing him or her 
the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence.  Id.  VA may submit 
any evidence that it receives to an appropriate medical or 
mental health professional for an opinion as to whether it 
indicates that a personal assault occurred.  Id.

In determining whether service connection is warranted, VA is 
responsible for considering both the positive and negative 
evidence.  If the evidence, as a whole, is supportive or in 
relative equipoise (i.e., about evenly balanced), then the 
veteran prevails.  Conversely, if the preponderance of the 
evidence is negative, then service connection must be denied.  
See 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 
1365-66 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Alemany v. Brown, 9 Vet App. at 519.  See also 
Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001) 
("[T]he VCAA simply restated what existed in section 5107 
regarding the benefit-of-the-doubt doctrine" and does not 
mandate a discussion of all lay evidence of record.).

Analysis

The veteran asserts that he was raped in his barracks by an 
unknown assailant in 1981 during his first tour of active 
service.  He did not report the incident and, according to 
him, prior to submitting his claim for service connection he 
disclosed the incident only to his mother and one other 
person.  His claims file reflects multiple instances of VA 
in-patient treatment for substance abuse, including recurrent 
cocaine use, which he asserts resulted from his efforts to 
deal with his anger and rage related to the claimed rape.



While the veteran's VA treatment records in the file show 
various psychiatric diagnoses, such as rule out PTSD and PTSD 
(provisional), as well as the June 2001 examination that did 
not diagnose PTSD at all, an October 2005 military sexual 
assault consult reflects that the examiner concluded the 
evaluation sources supported a DSM-IV diagnosis of PTSD 
related to military sexual trauma.  Thus, this case turns on 
whether there is sufficient corroboration of this stressor, 
but, unfortunately, there is not.  38 C.F.R. § 3.304(f).

In his November 2002 statement in support of his claim (VA 
Form 21-4138), the veteran indicated the incident occurred in 
1982.  In the questionnaire specifically tailored to elicit 
information concerning his alleged sexual trauma, he answered 
yes to all but the first two questions.  He denied having 
asked for a change in Military Occupational Specialty (MOS) 
or having increased his use of leave after the alleged 
incident.  He cited instances of arrests for public 
intoxication, claimed to have contracted sexually transmitted 
disease on seven occasions, and said he sought treatment 
during service but was kicked out of a rehabilitation 
program.  He also said that he just did not care what 
happened to him, as shown by his actions.

The veteran's service medical records and VA treatment 
records show he has a long-standing history of alcohol 
abuse/dependence and cocaine abuse.  He asserts that he 
started abusing alcohol after enlisting in the Marines, where 
he drank to fit in.  The overall tenor of the evidence of 
record, however, does not bear out his claim that his 
behavioral changes were the result of sexual trauma.

The veteran could only narrow down the approximate time of 
the incident in question to a year - 1981 (also, as 
mentioned, having at other times said it occurred in 1982).  
He could not be more specific than that.  A November 1981 
entry in his service medical records indicates he was taken 
to the emergency room with a chief complaint of stomach 
cramps.  The examiner noted the veteran had various 
complaints and showed disjointed speech.  He was "talking 
about [illegible] inspections, nuclear warheads in his 
closet, assassination attempts, etc., all nonsensical."  The 
examiner also noted that the veteran's mother was called 
at his request, and there was "no truth" in his story.  A 
physical examination was unremarkable, and he smelled of 
alcohol.  A blood sample was drawn for a blood-alcohol 
analysis.  The diagnosis was acute alcohol intoxication.  He 
was released to the custody of another and discharged to his 
quarters.

The veteran's other service medical records show he was 
treated for a sexually transmitted disease (STD) in April 
1984, which was approximately three years after the alleged 
rape, depending on when in 1981 it supposedly occurred.  
In any event, it clearly was not as a result of the alleged 
rape, especially in light of the fact that the symptoms of 
the STD manifested in his urinary tract as opposed to his 
anus.  Otherwise, his service medical records from 1981 to 
1984 contain no other entries suggesting even an indirect 
glimmer of underlying unreported symptoms that may have been 
related to a rape.

Also of note, contrary to his April 2003 completed 
questionnaire, the veteran's service personnel records 
reflect no deterioration in duty performance or any 
corrective or disciplinary action during his first period of 
service.

On his May 1984 report of medical history for his physical 
examination at discharge from the Marines, the veteran 
indicated he had frequent trouble sleeping, but he denied any 
history of depression or excessive worry or nervous trouble 
of any sort.  The May 1984 report of medical examination for 
discharge reflects that his mental status was assessed as 
normal, and he was deemed physically fit for discharge.  His 
military personnel records show his first term of service 
ended in June 1984 and that his second term started later 
that year, in December 1984.

During those interim months, VA outpatient records show the 
veteran presented at VA Social Work Service in August 1984.  
He told the screener that his mother had made the appointment 
because she believed that he needed treatment for his 
drinking problem.  He denied having a drinking problem, 
claiming he could quit whenever he wanted to, but his family 
and friends insisted otherwise.  The treatment options were 
explained to him and a follow-up appointment made for a month 
later.

The report of the September 1984 follow-up consultation 
reflects that the evaluating VA clinician advised the veteran 
that he needed to stop drinking if he was to have a future 
and suggested that he set some goals.  The first suggested 
goal was that he reduce his drinking to a point to at least 
eliminate drinking to excess.  The second suggested goal was 
that he decide within the next 30 days whether he would 
return to the military or remain a civilian.  The note 
reflects that at that time he was doing nothing productive, 
as he spent most nights drinking with friends, and he needed 
to get on with his life.  The assessment indicated he was a 
very pleasant person and had the potential for doing well, 
but that he was alcohol dependent.

Another appointment was made for a month later, but the next 
entry shown is in January 1986 (keeping in mind the veteran 
decided to reenlist in the military in December 1984).

In an August 2003 statement, the veteran asserted that, 
against the advice of his family and friends, he reenlisted 
to get the help he so desperately needed.  That assertion, 
however, is not necessarily borne out by the 1984 VA records 
set forth above.  One salient, though tacit, feature of the 
August and September 1984 notes is that a trained VA 
clinician who saw the veteran in consultation relatively 
contemporaneous to the time in question did not observe or 
otherwise detect any symptoms of mental illness - including 
related to the alleged rape, and the veteran's problem at the 
time of abusing alcohol also was not linked to this alleged 
incident.  In fact, there was quite the opposite - a 
favorable prognosis, provided he addressed his alcohol 
dependence.  There simply is no indication his excessive 
drinking was symptomatic of a separate underlying pathology.

Records also show that, after reenlisting in the military in 
December 1984, by no later than Spring 1985 the veteran was 
identified as drug dependent and entered into a 
rehabilitation program.  Also in the August 2003 statement he 
more recently made about the alleged events in question, he 
asserted that he did not fail that program in service but, 
instead, was asked to leave because someone lied on him.  He 
said he complained about his depression, but to no avail.  
The report of his treatment in that program, however, is 
contrary to this assertion.

The May 1985 narrative summary reflects that, while assigned 
to Camp Pendleton, California, the veteran was identified as 
drug dependent and judged as beyond the capacity of the local 
command or regional outpatient program.  So he was referred 
to the Naval Drug Rehabilitation Center, Miramar, in San 
Diego, California.  The summary reflects that he reported a 
civilian police record of possession of a controlled 
substance at age 21, and that he had started using marijuana 
at age 15.  The examiner noted that the veteran's report of 
alcohol consumption three times weekly, from 1983 to May 
1985, of marijuana twice monthly from 1982 to 1984, and of 
hallucinogens twice monthly from 1983 to 1985, was deemed 
reliable.  He also reported experimental use of cocaine.

After completion of a one-week comprehensive screening and 
mental status evaluation, military training, physical 
conditioning, and motivational and therapeutic workshops, the 
veteran was transferred to a treatment unit for participation 
in a structured six-week rehabilitation program.  The program 
included group therapy, therapeutic workshops, military 
training, physical conditioning, and motivational and 
therapeutic workshops, and Narcotics Anonymous/Alcoholics 
Anonymous support systems.  Initially, his problems were 
identified as manipulative behavior, authority conflicts, 
unresolved sibling conflicts, and denial of personal 
responsibility.  The summary reflects that, as therapy 
progressed, he did not develop coping skills, and he did not 
address his identified problem areas.

The veteran performed unsatisfactorily in the treatment 
program, and it was felt his drug/alcohol addiction was not 
then currently in remission.  Nonetheless, due to his lack of 
progress while at the rehabilitation center, and based on 
clinical observation, he was not recommended for retention.  
His prognosis to remain chemically free was deemed poor.  He 
was advised to seek further outpatient treatment at a 
VA hospital nearest his home of record.  An August 1985 
letter from the center commander to the veteran's local 
command, which transmitted the narrative summary, suggested 
supplemental aftercare of mandatory urinalysis four times 
monthly on randomly selected dates, attendance at twelve-step 
alcoholics anonymous meetings, and Antabuse, 250 mg daily.  
The service medical records indicate he was not prescribed a 
one-month Antabuse regimen until October 1985.

The veteran was discharged from the military in January 1986, 
concluding his second period of service.  The January 1986 
examination report of his discharge physical examination 
reflects that his mental status was assessed as normal.  
Also keep in mind the May 1985 discharge summary reflects 
that he showed a positive attitude towards continued service, 
good military and personal appearance, and that he maintained 
proper military bearing and courtesy.  And as was the case 
with his first term of service, his military personnel 
records reflect no instances of disciplinary action.

So while this evidence shows the veteran's substance abuse 
continued into his second term of service, this evidence in 
no way suggests that it was an indicator of changed behavior 
due to the after-effects of sexual trauma.  The Board deems 
it significant that the narrative summary referenced a mental 
status examination.  Even if the veteran denied an actual 
underlying cause (because it was too embarrassing to mention 
or whatever), the Board must infer that the mental status 
examination would have noted at least some indicia of 
depression, stress, or other mental pathology.  But it 
clearly did not.  Instead, it referenced psychological 
findings, for example, related to his relationships with his 
siblings and his inability to recognize he even had a 
drinking problem, much less deal effectively with it, etc.

The VA treatment records in file show the veteran's recurrent 
homelessness and numerous admissions for treatment of 
substance dependence, which he continues to assert is the 
direct result of the alleged rape in service.  But the Board 
rejects these allegations and, in fact, finds them incredible 
in light of the contemporaneous evidence showing otherwise.  
In addition to the evidence mentioned above, the Board notes 
that the veteran's report of the incident has been patently 
inconsistent.  In his February 2002 statement, for example, 
he described the assailants as three roommates who decided to 
take advantage of him.  However, during his March 2001 
initial evaluation, he told the evaluator that he was raped 
by just one man.  An April 2001 note reflects that he related 
that the assault occurred during an alcohol-induced blackout, 
and that his fellow marines taunted him afterwards.  But that 
alleged taunting by his fellow marines certainly goes against 
his notion that no one knew about the incident other than him 
and the assailant.

There are more inconsistencies, as well.  The report of the 
veteran's June 2001 mental status examination indicates he 
said the incident occurred in the summer of 1982, that he was 
passed out from intoxication, but that he awoke with the 
feeling of heaviness on his back and someone holding his head 
down with a pillow.  He said his pants were down and he felt 
something wet in his anal area.  He pushed himself up to the 
point where the man jumped off of him and ran out the 
barracks.  He said he did not know the man and never reported 
the incident because he felt too embarrassed.  He indicated 
the incident served only to deepen his sense of low 
self-esteem due to his childhood psychological trauma.  But 
the examiner concluded that, even assuming the truth of the 
veteran's account, he did not meet the diagnostic criteria 
for PTSD; diagnosed, instead, was major depressive disorder 
and polysubstance dependence.  That examiner also pointed out 
there was no indication in the veteran's military medical 
records that he was treated for depression while in service 
or that his initial hospitalizations and treatment were for 
anything other than polysubstance dependence.

As already acknowledged, of course, the veteran later was 
diagnosed as having PTSD - based on his report of the 
incident to the examiners.  In an October 2004 statement, he 
recounted that someone held his shoulders down and someone 
was on top of him.  He also said that his mother and another 
woman could verify that he told them of the rape.  An August 
2005 treatment note reflects that he told the examiner that 
he was gang raped by his fellow marines.  He said they 
covered his face and gang raped him.  An October 2005 note 
reflects that he awoke from a drunken sleep and felt 
something heavy on him, somebody holding a pillow over his 
head.  And in this instance, he added, "they were so mean, 
punching and kicking me. . . .  I'm saying, 'please, let me 
get up,' and they won't . . . .  They spit on me."  He added 
that he was so disgusted and ashamed that he was crying and 
just pulled the sheet over his head.  As a result, he had 
spent his whole life drunk and mad.  When he told his mother, 
she asked him if he was gay and said that "if he was a 
real man, he should've been able to stop him."  (Emphasis 
added).



So as is readily apparent, the veteran has vacillated between 
being victimized by a lone, unknown assailant and a gang 
rape, including by three of his roommates.  If by the latter, 
the Board must reasonably conclude that he would have known 
the identity of his roommates, even if he opted not to report 
the alleged incident.  Further, as already alluded to, the 
evidence shows his substantial alcohol and drug abuse, but 
his VA care providers in 1984 and Naval providers in 1985 
noted no mental symptomatology.  This factor, combined with 
his inconsistent recollections of the incident in question, 
cast serious doubt on his credibility and constrains the 
Board to find his account of the alleged rape unreliable.

And then there is the matter of the May 2006 psychological 
assessment.  The report reflects that the veteran's diagnoses 
included major depression, borderline personality disorder, 
recurrent depressive disorder, alcohol and cocaine 
dependence, and genital herpes.  The assessment was directed 
to rule out PTSD secondary to MST, as well as to assess mood, 
anxiety, and personality functioning.  Interestingly, the 
Board notes that the entries prior to the assessment reflect 
that the veteran's problem list did not include MST or PTSD.  
The examiner added them and ordered the assessment.

The veteran told the examiner that his depression started 
after he was sexually assaulted in service.  He said he awoke 
to find two or three men engaging in anal intercourse, and 
that they became physically aggressive and threatening.  
He then, in response, became sexually promiscuous to prove 
his sexual orientation (for women only) and started consuming 
alcohol excessively.  The evaluating psychologist noted that 
review of the veteran's responses to the personality 
assessment resulted in an invalid and uninterpretable profile 
and observed that individuals with similar validity scores 
may be exaggerating psychopathology.

As explained, the Board finds that the veteran's report of 
the alleged sexual assault in service is not supported in the 
record.  There is no direct contemporaneous lay or medical 
evidence substantiating his allegations.  Indeed, as 
mentioned, the contemporaneous and near-contemporaneous 
medical evidence mitigates against his assertion of being 
sexually traumatized.  Further, his statements are 
contradictory.

Although he asserts that he told his mother and another 
person about the rape, the veteran was informed in at least 
two VCAA letters, the MST questionnaire, and in SSOCs that he 
should submit statements from any one who could support his 
claim.  But he did not, despite this request.  His obtaining 
supporting statements from his mother and a female friend is 
in no way sense or form akin to requiring him to obtain 
statements from former fellow marines for whom he would have 
no idea as to their current whereabouts.  But to briefly 
recount the initial documented incident in service of 
intoxication, the veteran's mother was called and reportedly 
disavowed the truth of whatever information he had given 
Naval emergency room personnel.  So even she at least at that 
time in question, far more contemporaneous to when the event 
at issue supposedly occurred, was not suggesting that any 
rape had occurred - and keep in mind this is true even 
considering that the veteran says he had told her of that 
incident.  It was not until far more recently that she began 
to say otherwise, but this was only after the veteran had 
filed his current claim when there is now financial incentive 
to make allegations that were not made in years past.  It is 
the Board's responsibility to assess the credibility of 
statements.  See Wilson v. Derwinski, 2 Vet. App. 16, 19-20 
(1991).  And while the Board may not ignore testimony simply 
because it comes from an interested party, it is entirely 
within the Board's province to account for and explain the 
reasons and bases for rejecting the testimony.  Hatlestad v. 
Derwinski, 1 Vet. App. 164, 169-70 (1991).

The record on appeal thus reveals that the medical diagnosis 
of PTSD was predicated on the veteran's account of a stressor 
(i.e., rape) in service that remains unsubstantiated.  And 
the Board is not bound to accept medical opinions that, 
as here, are based on history supplied by the veteran where 
that history is unsupported or based on inaccurate factual 
premises. See Black v. Brown, 5 Vet. App. 177 (1993); Swann 
v. Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. 
App. 458 (1993); Guimond v. Brown, 6 Vet. App. 69 (1993).  
Moreover, the Board is not required to accept a physician's 
diagnosis "[j]ust because a physician or other health care 
professional accepted the appellant's description of his 
experiences as credible and diagnosed the appellant as 
suffering from PTSD."  West v. Brown, 7 Vet. App. 70, 77 
(1994) quoting Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  


So while it is impermissible for the Board to determine the 
veteran does not have PTSD when, as here, there is a 
diagnosis of this condition in the record, it is perfectly 
acceptable for the Board to question the underlying basis of 
this diagnosis because that is a factual (not medical) 
determination.  Cf. Colvin v. Derwinski, 1 Vet. App. 171 
(1991).

The Board also sees that a SSA Administrative Law Judge (ALJ) 
determined the veteran was entitled to disability benefits 
administered by that agency, primarily on the basis of his 
substance dependence and major depression.  The ALJ 
referenced the fact that the veteran received VA benefits but 
did not comment on any PTSD diagnosis or alleged MST.

The veteran, his representative, mother, and other laymen who 
have spoken out on his behalf do not have the necessary 
medical training and/or expertise to give a probative opinion 
on whether he has PTSD as a result of MST.  See, e.g., 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, for 
the reasons and bases discussed, the preponderance of the 
evidence is against his claim for service connection for PTSD 
because there is no probative diagnosis of PTSD shown to be 
related to a verified military stressor.  Thus, there is no 
reasonable doubt to resolve in his favor.  38 C.F.R. § 3.102; 
see also Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The claim for service connection for PTSD due to MST is 
denied.


REMAND

A disability that is proximately due to or the result of a 
service-connected condition shall, itself, be service 
connected.  38 C.F.R. § 3.310.  Also, a disability that is 
aggravated by a service-connected condition will be service 
connected to the extent of the aggravation.  Allen v. Brown, 
7 Vet. App. 439, 448 (1995).

In order to establish entitlement to service connection on 
this alternative secondary basis, there must be (1) evidence 
of a current disability; (2) evidence of a service-connected 
disability; and (3) medical evidence establishing a link 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

As already mentioned, the veteran initially claimed service 
connection for depression as secondary to his service-
connected skin disorder.  The July 2001 RO rating decision 
denied his claim, in part, on the basis of the June 2001 
VA examination report.  However, that report reflects that 
the examiner only noted that the veteran's records showed no 
evidence of treatment for depression in service.  And a 
claim, as here, for secondary service connection is not 
predicated on the veteran having had relevant symptoms or 
having received relevant treatment while in service; those 
determinations are only pertinent when his claim is based, 
instead, on direct incurrence of the condition in service.  
The July 2001 examiner did not render an opinion on whether 
there is a secondary cause-and-effect relationship between 
the veteran's diagnosed major depressive disorder and his 
service-connected skin condition, and neither did the RO 
request additional comment concerning this determinative 
issue.  So an opinion is needed before deciding this 
ancillary component of the claim for military-related 
psychiatric illness.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

Accordingly, this component of the claim is REMANDED for the 
following development and consideration:

1.  Send the veteran a supplemental VCAA 
letter discussing the downstream 
disability rating and effective date 
elements of his claim for service 
connection for depression secondary to his 
service-connected skin condition, as 
required by Dingess/Hartman, supra.



2.  Have a VA compensation examiner with 
training in psychiatry/psychology review 
the file and indicate the likelihood (very 
likely, as likely as not, or highly 
unlikely) the veteran's major depressive 
disorder is proximately due to, the result 
of, or chronically aggravated by his 
service-connected skin disorder.

*If the person designated to review the 
file is unable to make this determination 
without examining the veteran, then 
schedule the veteran for an examination.

*If it is necessary to reexamine the 
veteran, it is imperative that the claims 
file be made available to the examiner for 
review of the veteran's pertinent medical 
and other history, including a complete 
copy of this remand.

3.  Then readjudicate the claim for service 
connection for depression secondary to the 
service-connected skin disorder in light of 
the additional evidence obtained.  If this 
claim is not granted to the veteran's 
satisfaction, send him and his 
representative an SSOC and give them an 
opportunity to respond to it before 
returning the file to the Board for further 
appellate consideration.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action unless otherwise 
notified.  VA will notify him if further action is required 
on his part.  He has the right to submit additional evidence 
and argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


